Merrick, J.
Upon the evidence submitted to the court in support of the motion of the plaintiff to set aside the verdict and grant a new trial, we think the conclusions of the presiding judge were correct. The utmost precaution should certainly at all times be observed to prevent any attempt to forestall the judgment or to bias the mind of a juror in reference to the merits of any issue or question which, in the discharge of his duties, he may be called upon to decide. All trials by jury *169ought to be effectually guarded against the exertion of every species of improper influence; and the law will never allow a party to derive any possible advantage from it. It is therefore an established and salutary rule of law, that the least intermeddling with the jurors is a sufficient cause for setting aside a verdict. Thus, where a person who was a witness for one of the parties applied to one of the jurors, after they were impanelled and before the trial, and made statements to him of a character tending to create a bias or prejudice against the opposite party, it was held that the verdict could not be sustained, although it was not shown that the mind of the juror thus tampered with was in any degree affected by the statements addressed to him. Knight v. Freeport, 13 Mass. 218. But from the evidence in the present case it distinctly appears that no attempt of this kind was made by the defendant. What he said in the presence of the jurors, with whom" he' casually met as he was entering the court-house, none of whom were known to him, was not addressed to them, but to some other person who then inquired of him the purpose for which he was there. As soon as he was informed that some of the persons standing in the group near the door were members of the jury, he forbore all further conversation and immediately separated from them. This was no attempt to approach any of them in an improper manner, or for an improper purpose; or to obtain any advantage to himself, or work any harm to his adversary or to create any prejudice against him. And therefore, without some proof having at least a tendency to show that his casual statement did produce some effect upon the mind of one or more of the jurors, there appears to be no reason for supposing that their impartiality was diminished or affected by it; and consequently it affords no just cause for depriving him of the benefit of the verdict, to which it is not suggested that for any other reason he is not rightfully entitled. The motion to set it aside seems therefore to have been properly overruled.
In reference to the general rule of proceedings in relation to questions of this kind, we think it necessary to say that we greatly doubt whether the question arising upon the bill of ex*170ceptions is properly before this court. And it is only upon the ground that it is said by the presiding judge that “ he did not think there was any legal cause for setting aside the verdict,” that we have entertained the bill of exceptions which has been sent up. The decisions of courts upon motions for a new trial upon the ground of newly discovered evidence, or upon complaints that the verdict is against the weight of evidence, or for other causes addressed to the discretion of the court, are not subject to exception; but such decisions are conclusive and final. In the present case, we cannot perceive that there was any doubt or controversy in relation to the rule of law; but the real' question was, whether, upon a full and clear recognition of it, the verdict, upon the evidence submitted to the court, ought to be set aside. That was a question addressed to the discretion of the court. Upon re-examination of the evidence, the decision made upon it appears to us to have been correct and unexceptionable. Exceptions overruled.